DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al., U.S. Patent No. 6,190,305, patented on 2/20/2001 (Ball), Lewis, U.S. Patent No. 3,125,646, patented on 2/8/1960 (Lewis), further in view of Kitatsume, Japanese Publication No. JPH04165517A, published on 6/11/1992, (Kitatsume).

As to Claim 1, Ball discloses a contact hearing system (Figs. 20c, 21a, and 21b) comprising: a transmit coil positioned in an ear tip [608] (the ear tip comprises a coil; col. 17, lines 27-31); a receive coil [704] positioned on a contact hearing device [702] wherein the receive coil [704] comprises an electrical coil without a core (see Figs. 21a and 21b); a load [100] connected to the receive coil [704] (the load [100] is a transducer; col. 17, lines 50-56); and a demodulation circuit [706] connected to the receive coil [704] and the load [100] ([706] is a demodulator circuit connected to coil and transducer; col. 17, lines 53-56; see Fig. 21b).
It is noted that Ball does not explicitly disclose that the transmit coil comprises an electrical coil wound on a ferrite core. However, providing a core on a transmit coil was well known. Lewis teaches a similar hearing system (Figs. 4 and 7), including a transmit coil [22] comprising an electrical coil [22] wound on a ferrite core [56] (the core [56] is a magnetically permeable slug (col. 3, lines 25-26). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate a ferrite core, into the transmit coil of Ball, for the added benefit of tuning for maximum power transfer (Lewis: col. 3, lines 36-37).
It is noted that Ball and Lewis do not explicitly disclose that the demodulation circuit comprises a voltage doubler and a peak detector, however, providing such a demodulation circuit for a receive coil was well known. Kitatsume discloses a similar device (Fig. 1) comprising a receive coil [10] and a demodulation circuit [C1, D1, C2, D2], 1, D1, C2, D2] comprises an voltage doubler [C1, D1] and a peak detector [C2, D2] (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use Kitatsume’s known technique of using a voltage doubler and a peak detector as the demodulation circuit of Ball and Lewis.

As to Claim 2, Ball, Lewis and Kitatsume remain as applied above to Claim 1. Ball further discloses that the demodulation circuit [706] is connected to the load [100] at a motor node (see Fig. 21b).

As to Claim 3, Ball, Lewis and Kitatsume remain as applied above to Claim 2. Lewis further discloses that a tuning capacitor [60] is connected across the receive coil [28] (see Fig. 4).

As to Claim 4, Ball, Lewis and Kitatsume remain as applied above to Claim 3. Kitatsume further discloses that the voltage doubler [C1, D1] comprises a series capacitor [C1] connected to a first diode [D1] (see Fig. 1).

As to Claim 5, Ball, Lewis and Kitatsume remain as applied above to Claim 4. Kitatsume further discloses that the series capacitor [C1] is connected between a first side of the receive coil [10] and a cathode of the first diode [D1] (see Fig. 1).

Claim 6, Ball, Lewis and Kitatsume remain as applied above to Claim 5. Kitatsume further discloses that the cathode of the first diode [D1] is connected to a second side of the receive coil [10] (see Fig. 1).

As to Claim 7, Ball, Lewis and Kitatsume remain as applied above to Claim 1. Kitatsume further discloses that the peak detector [C2, D2] is connected between an output of the voltage doubler [C1, D1] and the load [14, Fout] (see Fig. 1). 

As to Claim 8, Ball, Lewis and Kitatsume remain as applied above to Claim 7. Kitatsume further discloses that the peak detector [C2, D2] comprises a second diode [D2] and a smoothing capacitor [C2] (see Fig. 1).

As to Claim 9, Ball, Lewis and Kitatsume remain as applied above to Claim 8. Kitatsume further discloses that an anode of the second diode [D2] is connected to the voltage doubler [C1, D1].

As to Claim 10, Ball, Lewis and Kitatsume remain as applied above to Claim 9. Kitatsume further discloses that a cathode of the first diode [D1] is connected to an anode of the second diode [D2] (see Fig. 1). 

As to Claim 11, Ball, Lewis and Kitatsume remain as applied above to Claim 9. Kitatsume further discloses that a cathode of the second diode [D2] is connected to a first side of the smoothing capacitor [C2] (see Fig. 1). 
Claim 12, Ball, Lewis and Kitatsume remain as applied above to Claim 10. Kitatsume further discloses that the cathode of the second diode [D2] and the first side of the smoothing capacitor [C2] is connected to a first side of the load [14, Fout] (see Fig. 1).

As to Claim 13, Ball, Lewis and Kitatsume remain as applied above to Claim 12. Kitatsume further discloses that a second side of the load [GND] is connected to a second side of the smoothing capacitor [C2] (see Fig. 1). 

As to Claim 16, Ball, Lewis and Kitatsume remain as applied above to Claim 1. Ball further discloses that the load [100] is a microactuator (see Fig. 21a). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al., U.S. Patent No. 6,190,305, patented on 2/20/2001 (Ball), Lewis, U.S. Patent No. 3,125,646, patented on 2/8/1960 (Lewis), Kitatsume, Japanese Publication No. JPH04165517A, published on 6/11/1992, (Kitatsume), further in view of Coates, Module 2 – “Semiconductor Diodes”, published in 2016.

As to Claim 14, Ball, Lewis and Kitatsume remain as applied above to Claim 4. Ball, Lewis and Kitatsume do not explicitly disclose that the first diode is a Schottky diode. However, the suitability of such a diode for the intended purpose of signal conditioning was well known in the art. Coates teaches that Schottky diodes have the advantage of being suitable for small signal applications such as demodulator stages, 

As to Claim 15, Ball, Lewis and Kitatsume remain as applied above to Claim 8. Ball, Lewis and Kitatsume do not explicitly disclose that the second diode is a Schottky diode. However, the suitability of such a diode for the intended purpose of signal conditioning was well known in the art. Coates teaches that Schottky diodes have the advantage of being suitable for small signal applications such as demodulator stages, due to the smaller junction potential (see Coates p. 8, under the heading “Low Junction Potential”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a Schottky diode, as the second diode in the system of Ball, Lewis and Kitatsume.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ball et al., U.S. Patent No. 6,190,305, patented on 2/20/2001 (Ball), Lewis, U.S. Patent No. 3,125,646, patented on 2/8/1960 (Lewis), Kitatsume, Japanese Publication No. JPH04165517A, published on 6/11/1992, (Kitatsume), further in view of Djalilian et al., U.S. Patent No. 8,885,860, patented on 11/11/2014 (Djalilian).

As to Claim 17, Ball, Lewis and Kitatsume remain as applied above to Claim 1. Ball further discloses that the load [100] is a microactuator (see Fig. 21a). Ball, Lewis balanced armature microactuator. Ball only discloses that the load is a floating mass transducer actuator (col. 6, lines 17-27). However, the substitution of a floating mass transducer for a balanced armature transducer in contact hearing devices was well known. Djalilian teaches a similar contact hearing device [108] (col. 4, lines 66-67, col. 5, lines 1-5). Djalilian discloses that a non-floating mass transducer can be substituted for a floating mass transducer, and that such non-floating mass transducers include balanced armature microactuators (col. 9, lines 9-29). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to perform a simple substitution of Ball’s floating mass microactuator for Djalilian’s balanced armature microactuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653